DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 9-13-2021 is acknowledged.
Claims included in the prosecution are 1 and 5-19.
		The following are the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barenholz (US 2013/0052259 or Bankiewicz (US 2015/0258085) or Slater (US 2007/0231379) in view of Cullis (U.S. 2006/0008909).

Bankiewicz teaches that topotecan can be loaded into the liposomes with the preparation of liposomes containing ammonium sulfate. The liposomes can be made using a variety of phospholipids and contain PEGylated lipids preferably in the amount of 1-5 mol % (Abstract, 0045-0047 and 0081).
Slater that topotecan can be loaded into the liposomes using ammonium sulfate. The liposomes are made using a variety of bilayer forming phospholipids including sphingomyelin. The liposomes contain PEG-DSPE in 5 mole % (Abstract. 0092, 0065, 0117, 0126, Example 1).
What is lacking in Barenholz, Bankiewicz and Slater is the teaching of preparing the liposomes encapsulating topotecan with dihydrosphingomyelin instead of other phospholipids or sphingomyelin..
Cullis teaches a liposome composition comprising phospholipid and cholesterol wherein the phospholipid includes dihydrosphingomyelin. Dihydrosphingomyelin provided the best drug retention of the phospholipids tested [0187]. The therapeutic agent is an antineoplastic agent topotecan (Example 3). The phospholipid may also include diacylphosphatidylethanolamine and PEG conjugated forms thereof [0072-0074]. The dihydrosphingomyelin may include 16 carbon atoms, 18 carbon atoms, and combinations thereof, including N-acyl chains [0012] [0067] [0169] [0174] & (Table 1). The dihydrosphingomyelin may represent 25-75 mol% of the liposome and the 
The use of dihydrosphingomyelin to form liposomes instead of sphingomyelin or other phospholipids taught by Barenholz or Bankiewicz or Slater would have been obvious to one of ordinary skill in the art because of the unexpected advantages of using dihydrosphingomyelin taught by Cullis.
Applicant’s arguments and the affidavit have been fully considered, but are deemed to be moot in view of the new rejection.
In view of the terminal disclaimers, the double patenting rejections are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612